ROBB, Circuit Judge:
This is an appeal from an order of the District Court in a conservatorship proceeding. The appellant, The First National Bank of Washington (the Bank) contends that the District Court abused its discretion in refusing to direct the conservator of the estate of Burke Justice, Jr., adult ward, to pay a judgment obtained by the Bank against the ward. We affirm.
The facts are not in dispute. In 1961 the District Court appointed a conservator of the estate of Burke Justice, Jr., an incompetent veteran (D.C.Code 1961 ed. Secs. 21-501 to 21-507, now D.C. Code 1967 ed. Title 21, Chapter 15, Secs. 21-1501 to 21-1507). The conservator opened and thereafter maintained his conservationship account in the appellant Bank. The account was carried in the name of the conservatorship estate, by the conservator, and the only authorized signature was that of the conservator.1 Although he was not authorized to do so by the Bank’s signature card the ward, Burke Justice, Jr., in 1963 drew checks on the account in the amount of $1415.-00, which checks were honored by the Bank. Thereafter the conservator brought suit against the Bank in the Court of General Sessions, to recover for the estate the money wrongfully paid out by the Bank on the ward’s checks. The Bank impleaded Burke Justice, Jr., who appeared by counsel. The Court of General Sessions entered judgment in favor of the conservator and against the Bank in the amount of the cheeks paid by the Bank, $1415.00, together with the conservator’s costs. The court also entered judgment against Burke Justice, Jr., and in favor of the Bank in the amount of $1415.00, with interest and costs. However, the court explicitly recognized that the final decision whether the conservatorship estate should pay the judgment against Mr. Justice was an issue cognizable only in the United States District Court. (G.S. 14690-66, TR. 27-28).
Having paid the judgment against it and in favor of the conservator, the Bank demanded that the conservator pay the judgment in its favor and against Burke Justice, Jr. The conservator refused. The Bank thereupon filed its petition in the conservatorship proceeding in the District Court for an order directing the conservator to pay the judgment. The District Judge correctly noted that while the District Court had no authority to open or vacate a judgment of the Court of General Sessions, it had “authority of a plenary and continuing character over the conservatorship and the conservator.” Pursuant to such authority the court denied the petition and this appeal followed.
The Bank’s petition was addressed to the sound discretion of the District Court. See Price v. Williams, 129 U.S.App.D.C. 239, 393 F.2d 348 (1968); Mazza v. Pechacek, 98 U.S.App. D.C. 175, 233 F.2d 666 (1956); D.C. *1164Code, 1967 ed. Secs. 21-1502(b), 21-1503. The Bank argues that there was an abuse of discretion by the District Judge since there were sufficient funds in the ward’s estate to pay the judgment while, at the same time, maintaining the ward. The argument overlooks the purpose of the conservatorship statute which is to preserve the estates of persons who are unable to manage their own property. See Rossi v. Fletcher, 135 U.S.App.D.C.-, 418 F.2d 1169, decided June 27, 1969. This protective purpose would be frustrated and the statute would be emasculated if a bank which wrongfully pays checks issued by a ward, and which is required to reimburse the ward’s estate, were then permitted to call upon the estate for reimbursement in the same amount, thus accomplishing indirectly what the bank could not do directly. We conclude that the District Court wisely exercised its discretionary authority over conservatorship matters by effectuating the protective purpose of the statute.
We need not pass on appellant’s contention that a contract is void under 21 D.C.Code, 1967 ed. Sec. 1507 only when a Us pendens has been filed, because appellant had actual notice from its own records of the existence of the conservatorship and the fact that the ward was not authorized to sign checks on the estate account. Since the purpose of filing a Us pendens is, at least in part, to give constructive notice of a pending suit or petition, Moses v. Boss, 63 App.D.C. 381, 382, 72 F.2d 1005 (1934); Allstate Finance Corp. v. Zimmerman, 272 F.2d 323, 325 (5th Cir. 1959); Dice v. Bender, 383 Pa. 94, 117 A.2d 725, 726-727 (1955), it is established that the filing of a Us pendens is not required as against one who has actual notice of the suit or petition. See, e. g., Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945); Peck v. Trail, 251 Ky. 377, 65 S.W.2d 83 (1933). See generally 3 M. Merrill, Notice, Sec. 1190 (1952); cf. United States Trust Co. v. David, 36 App.D.C. 549, 557-558 (1911). In any event, whether the judgment against the ward was proper or not, it is plain that the Bank with its eyes open violated its duty to its depositor, the estate; and having done so it should not be allowed to charge the estate for its own error.
We conclude that there was no abuse of discretion by the District Court and accordingly we affirm the judgment.
Affirmed.

. The signature card by which the account was opened is captioned “Estate of Burke Justice, Jr., By John A. Shorter, Jr., Conservator — Estate Account.” It provides that The First National Bank of Washington is authorized to recognize only the signature of John A. Shorter, Jr., Conservator. See file in G.S. 14690-66, made a part of the record before this Court by agreement of counsel.